***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. LORENZO ADAMS
                 (SC 19690)
                 (SC 19692)
     Rogers, C. J., and Palmer, McDonald, Robinson and D’Auria, Js.

                                  Syllabus

Convicted of the crimes of attempted larceny in the sixth degree and breach
   of the peace in the second degree in connection with an incident in
   which the defendant attempted to shoplift a bag of items from a store
   before leaving that bag behind and fleeing, the defendant appealed to
   the Appellate Court, which reversed his conviction as to attempted
   larceny because there was no evidence that the items in the bag had
   belonged to the store. The Appellate Court reasoned that the store
   surveillance video had not captured the defendant’s placing of specific,
   identifiable store merchandise into the bag, and, although one of the
   investigating police officers testified that the store’s employees had
   determined the total dollar amount of the items in the bag, there was
   no evidence to substantiate how those employees arrived at that exact
   value. On the granting of certification, the state appealed to this court.
   Held that the Appellate Court incorrectly concluded that the evidence
   was insufficient to support the defendant’s conviction of attempted
   larceny, the evidence having supported a reasonable inference that the
   items in the bag belonged to the store and that the defendant intended
   to deprive the store of those items permanently without its consent:
   the fact finder could have reasonably inferred, from the evidence that
   the employees determined the exact value of the items in the bag, that
   those items had price tags on them from the store, which, together with
   the surveillance video showing the defendant’s furtive movements, his
   resistance when store employees had attempted to stop him, his aban-
   donment of the bag, and his flight from the store, raised a reasonable
   inference that the bag contained items owned by the store; furthermore,
   the defendant’s claim that the evidence of his flight could not be used to
   establish that a crime was committed was unavailing because, although
   evidence of flight, standing alone, may be ambiguous, it was for the
   fact finder to resolve that ambiguity under all of the relevant facts
   and circumstances.
        Argued October 16—officially released December 19, 2017

                            Procedural History

   Substitute information charging the defendant with
the crimes of robbery in the third degree, attempt to
commit larceny in the sixth degree and breach of the
peace in the second degree, brought to the Superior
Court in the judicial district of Danbury, geographical
area number three, and tried to the court, Roraback,
J.; judgment of guilty of attempt to commit larceny in
the sixth degree and breach of the peace in the second
degree, from which the defendant appealed to the
Appellate Court, Beach, Sheldon and Harper, Js., which
reversed in part the judgment of the trial court, and the
defendant and the state, on the granting of certification,
filed separate appeals with this court. Reversed in part;
judgment directed; appeal dismissed.
  Deren Manasevit, assigned counsel, for the appellant-
appellee (defendant).
   Nancy L. Walker, deputy assistant state’s attorney,
with whom, on the brief, were Stephen J. Sedensky
III, state’s attorney, and Colleen P. Zingaro, assistant
state’s attorney, for the appellee-appellant (state).
                         Opinion

   ROGERS, C. J. The issues that we must resolve in
these certified appeals by the defendant, Lorenzo
Adams, and the state are whether the Appellate Court
correctly concluded that (1) the defendant’s conviction
of breach of the peace in the second degree in violation
of General Statutes § 53a-181 was supported by the
evidence, and (2) the defendant’s conviction of
attempted larceny in the sixth degree in violation of
General Statutes § 53a-49 and General Statutes (Rev.
to 2005) § 53a-125b1 was not supported by the evidence.
The defendant was charged with a variety of offenses
after he attempted to steal merchandise from a Mar-
shalls department store in Danbury and engaged in a
scuffle with the store’s security personnel. After a trial
to the court, the defendant was found guilty of breach
of the peace in the second degree and attempted larceny
in the sixth degree, and the court rendered judgment
accordingly. The defendant appealed from the judgment
of conviction to the Appellate Court, which affirmed
the conviction of breach of the peace and, in a split
decision, reversed the conviction of attempted larceny.
See State v. Adams, 163 Conn. App. 810, 825, 137 A.3d
108 (2016). We then granted the defendant’s petition
for certification to appeal to this court on the following
issue: ‘‘Did the Appellate Court correctly determine that
there was sufficient evidence to support the defendant’s
conviction for breach of the peace?’’ State v. Adams,
321 Conn. 913, 136 A.3d 1273 (2016). We also granted
the state’s petition for certification to appeal on the
following issue: ‘‘Did the Appellate Court majority cor-
rectly determine that there was insufficient evidence to
support a judgment against the defendant of attempted
larceny in the sixth degree?’’ State v. Adams, 321 Conn.
912, 138 A.3d 281 (2016). We dismiss the defendant’s
appeal on the ground that certification was improvi-
dently granted, and we reverse in part the Appellate
Court’s judgment with respect to its determination that
there was insufficient evidence to support the convic-
tion of attempted larceny in the sixth degree.
   The record reveals the following facts that the trial
court reasonably could have found and procedural his-
tory. On September 23, 2006, the defendant went to the
men’s department of the Marshalls department store in
Danbury. The defendant’s activities after he entered the
men’s department were recorded on an eighteen minute
surveillance video.2 Approximately thirty seconds into
the video recording, the defendant removed an item,
which appeared to be either a jacket or a suit, from a
clothing rack. The defendant then carried the item to
a corner of the store where his entire body, except for
the top of his head, was hidden by a merchandise dis-
play. When he left the corner several seconds later, he
was not carrying anything. Approximately six minutes
later, the video recording showed the defendant car-
rying a pair of shoes in his right hand and another item
in his left hand. Several minutes later, the defendant
returned to the same corner of the store where, over the
course of about three minutes, he repeatedly glanced
around furtively, ducked and looked down as if doing
something with his hands. The defendant eventually
emerged from the right end of the merchandise display
carrying a plastic bag in his left hand, which appeared
to be either empty or only partially filled, and other
items in his right hand. He then can be seen placing
items in the bag, at which point he returned to the
hidden area behind the merchandise display. Several
seconds later, the defendant emerged from the left end
of the merchandise display without the bag and contin-
ued to browse around the store and to pick up merchan-
dise. After approximately two minutes, he returned to
the same corner. Several seconds later, he again
emerged from the right end of the merchandise display
and again appeared to be placing items in a bag. The
defendant can then be seen walking to the front of the
store with a heavily loaded plastic bag. Without going
through any checkout line, he headed toward the exit.
At that point, a man and a woman, identified at trial as
Marshalls’ loss prevention officers Joseph Fernandes
and Christine Nates, approached the defendant from
inside the store. Fernandes and Nates wore similar dark
colored smocks over their clothes. There was a brief
scuffle between the defendant and the officers, during
which Nates grabbed the bag from the defendant. The
defendant then ran out of the store.
   Shortly thereafter, Sergeant Vincent LaJoie and Offi-
cer Jose Pastrana of the Danbury Police Department
responded to a report of a larceny in progress at Mar-
shalls. LaJoie arrived first and obtained a description
of the defendant from Fernandes and Nates. Pastrana
arrived shortly thereafter and accompanied Fernandes
and Nates to the store’s loss prevention office where
he viewed the video recording of the defendant in the
store. Meanwhile, LaJoie searched for the suspect in
the parking lot of the shopping plaza. Upon seeing the
defendant, LaJoie notified the police dispatcher that he
had located the suspect, and then LaJoie approached
him. Shortly thereafter, Pastrana, Fernandes and Nates
arrived at the scene, and the loss prevention officers
identified the defendant as the person who had
attempted to steal items from the store. The defendant
was arrested and ultimately charged with, among other
crimes, attempted larceny in the sixth degree and
breach of the peace in the second degree. Specifically,
the long form information alleged that the defendant
committed attempted larceny in the sixth degree when
he ‘‘attempted to take a jacket from the [Marshalls]
store . . . .’’
   Fernandes and Nates were unavailable to testify at
trial.3 Pastrana testified without objection, however,
that he had been informed, presumably by Fernandes
and Nates, that the value of the merchandise that was
in the bag that the defendant had attempted to carry
out of the store was approximately $979. Specifically,
when asked whether he knew what merchandise the
defendant was trying to take, Pastrana responded that
he did not know what specific items were in the bag,
but ‘‘the total amount that they gave me—they ran up
. . . was approximately $979 and change.’’
   The trial court found the defendant guilty of
attempted larceny in the sixth degree and breach of the
peace in the second degree. The defendant appealed
from the judgment of conviction to the Appellate Court,
which concluded that the evidence was sufficient to
support the conviction of breach of the peace in the
second degree; State v. Adams, supra, 163 Conn. App.
825; but not to support the conviction of attempted
larceny in the sixth degree. Id., 822. With respect to the
breach of the peace conviction, the Appellate Court
determined that the conviction was supported by the
video recording showing the defendant trying to force
his way past Fernandes and Nates when they con-
fronted him at the exit and by Pastrana’s testimony
that Fernandes and Nates told him that the defendant
shoved them. Id., 824. The court concluded that ‘‘[t]he
cumulative force of this evidence is that the defendant
used physical force, namely, a shove, with the intent
to impede a lawful activity.’’ Id., 824–25; see also State
v. Wolff, 237 Conn. 633, 670, 678 A.2d 1369 (1996) (‘‘[t]he
predominant intent [required for a breach of the peace
conviction] is to cause what a reasonable person
operating under contemporary community standards
would consider a disturbance to or impediment of a
lawful activity’’ [internal quotation marks omitted]).
  With respect to the conviction of attempted larceny
in the sixth degree, a majority of the Appellate Court
concluded that ‘‘there is no evidence that the items that
the defendant tried to exit Marshalls with belonged to
the store. The surveillance footage does not capture
the defendant’s placing of specific, identifiable store
merchandise into the bag before making off with it, and
there was no evidence before the trial court that the
contents of the bag that the defendant abandoned
belonged to Marshalls. It is entirely conceivable that
the defendant entered Marshalls with the bag, and that
the bag contained items from somewhere else. To the
extent that the state argues that evidence of value may,
by itself, establish that the items belonged to Marshalls,
we reject that position as well. For all we know, Fernan-
des and Nates guessed the value that they reported to
Pastrana. We have no evidence to substantiate how they
concluded that the items valued $979. In the absence
of some evidence, we conclude that the court could
not infer ownership from value without speculating.’’
State v. Adams, supra, 163 Conn. App. 821–22. Accord-
ingly, the majority concluded, the state had failed to
prove an essential element of §53a-125b.
   Judge Beach dissented from the judgment reversing
the defendant’s conviction of attempted larceny in the
sixth degree. He contended that the video recording
and Pastrana’s testimony regarding the value of the
merchandise in the bag gave rise to a reasonable infer-
ence that ‘‘the defendant was engaged in the process
of collecting items from the store and placing them in
the bag’’ and that innocent explanations for the defen-
dant’s behavior were implausible. Id., 826.
  These certified appeals followed. The defendant
claims that the Appellate Court incorrectly concluded
that the evidence supported his conviction of breach of
the peace in the second degree because no reasonable
person could find that he had the intent to impede a
lawful activity when he scuffled with Fernandes and
Nates. After examining the record on appeal and consid-
ering the briefs and the arguments of the parties, we
have concluded that the defendant’s appeal should be
dismissed on the ground that certification was improvi-
dently granted. The issue that the defendant raises was
fully considered in the opinion of the Appellate Court,
and it would serve no useful purpose to repeat that
discussion here. See, e.g., State v. Dyous, 320 Conn.
176, 177, 128 A.3d 505 (2016).
   We agree, however, with the state’s claim that the
Appellate Court incorrectly concluded that the evidence
was insufficient to support the defendant’s conviction
of attempted larceny in the sixth degree. We begin with
the standard of review. ‘‘In [a defendant’s] challenge to
the sufficiency of the evidence . . . [w]hether we
review the findings of a trial court or the verdict of a
jury, our underlying task is the same. . . . We first
review the evidence presented at trial, construing it in
the light most favorable to sustaining the facts expressly
found by the trial court or impliedly found by the jury.
We then decide whether, upon the facts thus established
and the inferences reasonably drawn therefrom, the
trial court or the jury could reasonably have concluded
that the cumulative effect of the evidence established
the defendant’s guilt beyond a reasonable doubt.’’
(Internal quotation marks omitted.) State v. Drupals,
306 Conn. 149, 157–58, 49 A.3d 962 (2012). ‘‘[W]e give
great deference to the findings of the trial court because
of its function to weigh and interpret the evidence
before it and to pass upon the credibility of witnesses.’’
(Internal quotation marks omitted.) Id., 158.
  ‘‘We have repeatedly acknowledged that it does not
diminish the probative force of the evidence that it
consists, in whole or in part, of evidence that is circum-
stantial rather than direct. . . . It is not one fact, but
the cumulative impact of a multitude of facts which
establishes guilt in a case involving substantial circum-
stantial evidence.’’ (Internal quotation marks omitted.)
State v. Buhl, 321 Conn. 688, 713–14, 138 A.3d 868
(2016). ‘‘On appeal, we do not ask whether there is a
reasonable view of the evidence that would support a
reasonable hypothesis of innocence. We ask, instead,
whether there is a reasonable view of the evidence
that supports the [trier’s] verdict of guilty.’’ (Internal
quotation marks omitted.) State v. Morelli, 293 Conn.
147, 152, 976 A.2d 678 (2009).
   General Statutes (Rev. to 2005) § 53a-125b (a) pro-
vides: ‘‘A person is guilty of larceny in the sixth degree
when he commits larceny as defined in section 53a-119
and the value of the property or service is two hundred
fifty dollars or less.’’ General Statutes § 53a-119 pro-
vides in relevant part: ‘‘A person commits larceny when,
with intent to deprive another of property or to appro-
priate the same to himself or a third person, he wrong-
fully takes, obtains or withholds such property from an
owner. . . .’’ Thus, the essential elements of larceny
are: ‘‘(1) the wrongful taking or carrying away of the
personal property of another; (2) the existence of a
felonious intent in the taker to deprive the owner of
[the property] permanently; and (3) the lack of consent
of the owner.’’ (Internal quotation marks omitted.) State
v. Smith, 148 Conn. App. 684, 699, 86 A.3d 498 (2014),
aff’d, 317 Conn. 338, 118 A.3d 49 (2015). General Stat-
utes § 53a-49 (a) provides: ‘‘A person is guilty of an
attempt to commit a crime if, acting with the kind of
mental state required for commission of the crime, he:
(1) Intentionally engages in conduct which would con-
stitute the crime if attendant circumstances were as he
believes them to be; or (2) intentionally does or omits
to do anything which, under the circumstances as he
believes them to be, is an act or omission constituting
a substantial step in a course of conduct planned to
culminate in his commission of the crime.’’
   We conclude in the present case that the evidence
supports the defendant’s conviction of attempted lar-
ceny in the sixth degree. The video recording showed
the defendant carrying a suit or jacket to a corner of
the store, where he was hidden by a merchandise dis-
play, and leaving the corner without the items. It also
showed the defendant carrying other merchandise
around the store and returning repeatedly to the same
corner, where he glanced furtively around and engaged
in activity that did not appear to be normal shopping
behavior. At one point, the defendant emerged from
the right end of the merchandise display carrying an
empty or nearly empty plastic bag in one hand and
items in the other. He then put some items in the bag,
returned to the hidden portion of the corner and
emerged at the left end of the merchandise display
without the bag. At the end of the video recording,
the defendant emerged from behind the merchandise
display with a heavily loaded plastic bag and then
headed toward the exit without first going through the
checkout lanes. When Fernandes and Nates confronted
the defendant as he tried to leave, he did not demand
an explanation from them or seek assistance from oth-
ers, as it would have been natural for him to do if he
had been attempting to leave the store with his own
property. Rather, he abandoned the bag full of items
and ran away. Marshalls employees later told Pastrana
that they ‘‘ran up’’ the value of the merchandise in the
bag as ‘‘$979 and change.’’
   We conclude that this evidence overwhelmingly sup-
ports a reasonable inference that the items in the bag
belonged to Marshalls and that the defendant intended
to deprive Marshalls of the property permanently with-
out its consent. Indeed, we agree with Judge Beach that
it is simply implausible that the defendant would have
entered the Marshalls store with a bag full of his own
belongings, hidden the bag in the corner behind the
merchandise display, carried Marshalls merchandise to
that area, taken his belongings out of the bag and then
put them back in, and then abandoned the bag when
confronted by Fernandes and Nates. We also disagree
with the Appellate Court’s conclusion that Pastrana’s
testimony regarding the value of the items in the bag
did not imply that Marshalls owned them because it
was possible that Fernandes and Nates had simply
guessed the value. It was perfectly reasonable for the
trial court to infer, from the very specific dollar amount
that Pastrana gave, that Fernandes and Nates ‘‘ran up’’
the items on a cash register or calculator and, therefore,
that the items must have had price tags on them from
Marshalls. It simply defies common sense to conclude
that they might have guessed a value of ‘‘$979 and
change.’’
   The defendant contends that, to the contrary, the
state failed to prove the elements of attempted larceny
because it did not present any evidence that would have
allowed the trial court to ascertain the precise identity
of the goods, and, without such evidence, ownership
cannot be established. The defendant cites no authority,
however, for the proposition that evidence sufficient
to establish beyond a reasonable doubt that the goods
at issue were owned by the alleged victim of the theft,
but not the specific nature of those goods, is insufficient
as a matter of law to establish ownership for purposes
of an attempted larceny charge. Rather, in each case
cited by the defendant in which the evidence was found
to be insufficient to establish a theft, the specific iden-
tity of the goods alleged to have been stolen was estab-
lished, but the state failed to prove either ownership
or a wrongful taking. See People v. Cowan, 49 Ill. App.
3d 367, 368–69, 364 N.E.2d 362 (1977) (when defendant
was accused of stealing shirt from warehouse where
he worked, evidence that defendant, while in ware-
house, was in possession of shirt of type that warehouse
stored was insufficient to establish ownership when
evidence also showed that other retailers sold similar
shirts and defendant testified that he bought shirt from
peddler); Stewart v. State, 258 Ind. 107, 111, 279 N.E.2d
202 (1972) (when defendant was charged with having
control over property stolen by another, evidence that
skates belonging to skating rink were found in defen-
dant’s car was not sufficient to establish that skates
had been stolen); Maughs v. Charlottesville, 181 Va.
117, 119–21, 23 S.E.2d 784 (1943) (when evidence
showed that police observed defendant make several
trips between his automobile and location where rail-
way company had stored ‘‘tie plates,’’ and search of
defendant’s car revealed twenty-one tie plates, evidence
was insufficient to establish that tie plates belonged to
railway company because company employees could
not swear that tie plates were missing from place where
they were stored).
   The defendant’s reliance on the principle that the
state must present evidence of the corpus delicti is also
misplaced. See State v. Harris, 215 Conn. 189, 192, 575
A.2d 223 (1990) (‘‘the corroborative evidence of the
corpus delicti should be presented, and the court satis-
fied of its material character and adequacy’’). Harris
merely stands for the principle that ‘‘a naked extrajudi-
cial confession of guilt by one accused of [a] crime is
not sufficient to sustain a conviction when unsupported
by any corroborative evidence.’’ (Emphasis in original;
internal quotation marks omitted.) Id.; see also State v.
Beverly, 224 Conn. 372, 375, 618 A.2d 1335 (1993) (‘‘[t]he
corpus delicti rule is a rule of evidence intended to
protect an accused from conviction as a result of a
baseless confession when no crime has in fact been
committed’’). Harris does not support the proposition
that circumstantial evidence is insufficient to establish
that a crime was committed as a matter of law. Indeed,
that opinion expressly held to the contrary. See State
v. Harris, supra, 193 (‘‘corroborating evidence [that a
crime was committed] may be circumstantial in
nature’’).
   The defendant further contends that evidence of
flight from the scene of a crime is probative only on
the issues of identity or intent, and it cannot be used
to establish that a crime was committed in the first
instance. In support of this claim, the defendant cites
a number of cases in which evidence of flight was used
to establish identity or intent. See State v. Cerilli, 222
Conn. 556, 569, 610 A.2d 1130 (1992); State v. White,
127 Conn. App. 846, 854, 17 A.3d 72, cert. denied, 302
Conn. 911, 27 A.3d 371 (2011); Robinson v. Commis-
sioner of Correction, 73 Conn. App. 579, 581, 808 A.2d
1159 (2002), cert. denied, 262 Conn. 944, 815 A.2d 676
(2003); State v. Reddick, 33 Conn. App. 311, 329–30, 635
A.2d 848 (1993), cert. denied, 228 Conn. 924, 638 A.2d
38 (1994). None of these cases, however, expressly held
that such evidence may be not be used for any other
purpose.
  The general rule is that, in the absence of a limiting
instruction, the finder of fact is ‘‘entitled to draw any
inferences from the evidence that it reasonably would
support.’’ Curran v. Kroll, 303 Conn. 845, 864, 37 A.3d
700 (2012). Although we recognize that, standing alone,
evidence of flight may be ambiguous, any such ambigu-
ities are for the finder of fact to resolve under all of
the relevant facts and circumstances. State v. Wright,
198 Conn. 273, 281, 502 A.2d 911 (1986) (‘‘[t]he fact that
ambiguities or explanations may exist which tend to
rebut an inference of guilt does not render evidence of
flight inadmissible but simply constitutes a factor for
the jury’s consideration. . . . The probative value of
evidence of flight depends upon all the facts and circum-
stances and is a question of fact for the jury.’’ [Citation
omitted; internal quotation marks omitted.]). In any
event, as Judge Beach noted in his dissenting opinion;
see State v. Adams, supra, 163 Conn. App. 826–27; it is
difficult in the present case to imagine an innocent
explanation for the defendant’s conduct when he imme-
diately resisted the attempt by Fernandes and Nates to
stop him as he left the store, abandoned $979 worth of
merchandise and ran away. Unlike the situation where
a violent crime has been committed and innocent
bystanders might understandably want to leave the
area, there was nothing inherently threatening or fright-
ening about the appearance or behavior of Fernandes
and Nates, who wore similar smocks and approached
the defendant in a nonaggressive manner from inside
the store. Moreover, if the defendant believed for some
reason that they were about to mug or assault him,
despite the fact that the area was brightly lit and they
were surrounded by numerous shoppers and store per-
sonnel, the most natural response would have been for
him to appeal to those people around him for help, or
at least to seek help after he left the store. We can
perceive no reason why he would have simply aban-
doned $979 worth of merchandise if it had belonged
to him.
   The defendant relies on Maughs v. Charlottesville,
supra, 181 Va. 117, to support his claim that flight cannot
be used to prove that a crime was committed.4 To the
extent that the court in Maughs believed that circum-
stantial evidence is insufficient as a matter of law to
establish ownership for purposes of proving larceny,
we find it unpersuasive. Although it is true that owner-
ship is not established when there is insufficient circum-
stantial evidence and the alleged victim’s ‘‘doubts [are]
so great that he could neither swear that he had lost, nor
that the property in question was his own’’; Goldman
v. Commonwealth, 100 Va. 865, 880, 42 S.E. 923 (1902);
see also id., 879–80 (when alleged victim of theft
declined to identify specific property in question as its
property and there was evidence that property could
have been owned by another entity, evidence was insuf-
ficient to establish ownership); that does not mean that,
when circumstantial evidence is capable of raising the
logical inference of ownership, such evidence is insuffi-
cient as a matter of law unless there is also testimony
by the owner identifying the specific property as his
own. In any event, there was evidence in the present
case that Fernandes and Nates had identified the items
in the bag as belonging to Marshalls, namely, Pastrana’s
testimony that they ‘‘ran up’’ the value of the items as
‘‘$979 and change.’’ We conclude that this evidence,
together with the evidence showing the defendant’s
furtive and secretive conduct in the store, his resistance
when Fernandes and Nates attempted to stop him, his
abandonment of the bag and his flight from the store,
cumulatively raised a reasonable inference that the bag
contained items that were owned by Marshalls.
   The judgment of the Appellate Court is reversed only
with respect to the defendant’s conviction of attempted
larceny in the sixth degree and the case is remanded
to that court with direction to affirm the judgment of
the trial court, the judgment of the Appellate Court is
affirmed in all other respects, and the defendant’s
appeal is dismissed.
      In this opinion the other justices concurred.
  1
      General Statutes (Rev. to 2005) § 53a-125b was amended by No. 09-138,
§ 6, of the 2009 Public Acts, which increased the maximum value of the
property obtained from $250 to $500. In this opinion, all references to § 53a-
125b are to the 2005 revision unless otherwise indicated.
    2
      The video recording was not continuous but showed a series of still
pictures at the rate of approximately one per second.
    3
      We note that the trial took place in 2014, more than seven years after
the incident at the Marshalls store.
    4
      In Maughs, the defendant fled from the scene after he was observed by
police officers making multiple trips between his automobile and an area
where a railway company was storing railroad track ‘‘tie plates.’’ Maughs
v. Charlottesville, supra, 181 Va. 119–20. When the police caught up to the
defendant, they found twenty-one tie plates in his automobile. Id., 120.
Three of the railway company’s employees testified that the tie plates in
the defendant’s possession were similar to the tie plates in the storage area.
Id., 121. One of these employees testified that, although he could not testify
conclusively that the tie plates belonged to the railway company, he ‘‘ ‘would
think so’ ’’ based on the fact that they came from the storage area. Id.
Another employee testified that the railway company had not had occasion
to determine whether tie plates were missing from the storage area. Id. The
Supreme Court of Appeals of Virginia concluded that this evidence was
insufficient to establish that the railway company owned the tie plates. Id.
(‘‘[w]hen the alleged owner thinks he has lost the property, but will not
swear he has . . . the ownership is not, by this evidence sufficiently proved’’
[internal quotation marks omitted]).